Citation Nr: 1509264	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-07 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE 

1. Entitlement to service connection for a headache disability, to include migraine headaches.

2. Entitlement to service connection for allergic fungal sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served in the National Guard from October 2006 to February 2011, to include a period of active duty training from July 5, 2007 to January 24, 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2013 the Board remanded the issues for the Veteran to be scheduled for a Board haring.  In June 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  During the hearing the Veteran submitted additional evidence along with a waiver for initial RO review.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The June 2014 Board hearing transcript is part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDINGS OF FACT

1. The evidence is at least in relative equipoise as to whether migraine headaches are related to service.  

2. Allergic fungal sinusitis did not manifest during service and is unrelated to service.  



CONCLUSIONS OF LAW

1. The criteria for service connection for migraine headaches are met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

2. The criteria for service connection for allergic fungal sinusitis are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

In light of the favorable disposition grant service connection for migraine headaches, further discussion here of compliance with the VCAA with regard to this claim is not necessary.  As for the claim of service connection for allergic fungal sinusitis, proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in January 2011 of the criteria for establishing service connection for allergic fungal sinusitis, evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in February 2012.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  In October 2012 the Social Security Administration confirmed that they did not have the Veteran's medical records on file.

VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), and (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In the instant case the Board finds that other than the Veteran's naked allegations, the record does not indicate that her allergic fungal sinusitis may be associated with her service in the National Guard.  There is no probative evidence of disease or injury in service, recurrent symptoms or continuity of symptomatology since service or other possible association.  Her reported history of experiencing sinus problems since service is also deemed questionable.  Furthermore, the Veteran's conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to show that a disability may be associated with service, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).  For these reasons, a VA medical opinion is not necessary to decide the claim for service connection for allergic fungal sinusitis.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).

During the June 2014 Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  Potential evidentiary defects were identified and the Veteran was provided an opportunity to cure the defects.  The file was left open for 60 days for the Veteran to provide an opportunity to submit additional evidence.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Principles and Theories of Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time her claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

"Active military service" is defined by VA law and regulations.  Active military, naval, or air service includes active duty, any period of active duty training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. 
§ 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23)(C); 38 C.F.R. 
§ 3.6(d).

The Veteran's only service has been with the National Guard and presumptive periods do not generally apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474  , 1 Vet. App. 474, 477-78 (1991).  Thus consideration of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for periods of ACDUTRA or INACDUTRA is not appropriate since her service is not active duty or active service.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Headaches

A review of the record shows that the Veteran was diagnosed as having migraine headaches on VA examination in December 2011.  She contends that the onset of her migraine headaches occurred during her period of ACDUTRA from July 5, 2007 to January 24, 2008.  

The Board has considered the Veteran's lay statements and acknowledges that as a lay person she is competent to give evidence about what she has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, and of significant import, her National Guard records dated in April 2008 show that her migraine headaches began in January 2008 and she was treated with Excedrin.  

The Veteran's DD 214 shows that her ACDUTRA service ended on January 24, 2008.  While the exact date of her treatment for migraine headaches in January 2008 is undocumented, the weight of the evidence shows that her migraine headaches were incurred during her ACDUTRA in the National Guard.  See 38 C.F.R. § 3.303(a).  Specifically, as her report of experiencing migraine headaches was made in advance of her claim for benefits by several years and because the history provided to the examiner was given for the purpose of receiving treatment, the Veteran's statements are found to be credible.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Put another way, and resolving all doubt in her favor, the evidence supports the finding that the initial onset of the Veteran's migraine headache disability occurred during her period of ACDUTRA.  Service connection is warranted for migraine headaches.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Allergic Fungal Sinusitis

In June 2014 the Veteran testified that her sinus issues started in 2008 and were diagnosed as sinus infections, and  they were re-diagnosed as fungal sinusitis later in 2008 or 2009.  She stated that prior to her ACDUTRA service from July 2007 to January 2008 she did not have any sinus problems.  

The evidence shows that the Veteran has allergic fungal sinusitis.  See private medical records dated in July 2009.  Private medical records from 2009 to 2011 show the Veteran was treated for sinusitis and underwent multiple sinus surgeries including in September 2009, December 2010, and June 2011.  

The remaining questions are whether there is evidence of an inservice occurrence of an injury or disease and competent and credible evidence of a nexus between the current disability and the inservice disease.  

Service treatment records do not show sinusitis during a period of ACDUTRA service.  Instead the service treatment records reference sinusitis in April 2010 and in November 2010.  The records dated in April 2010 show that the Veteran was receiving treatment for fungal sinusitis and in October 2010 the records show that she had chronic rhinosinusitis with polyps.  The Veteran's personnel records show that she did not have ACDUTRA service from October 27, 2009 to February 21, 2011.  The Veteran is not alleging nor does the evidence show that her sinusitis is related to an injury incurred during a period of INACDUTRA service.  

Private medical records in November 2010 indicate that the Veteran reported being discharged from the National Guard due to her fungal sinusitis.  

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The only opinion in the file is the Veteran's and the Board has carefully considered the Veteran's lay assertions.  A lay person is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Veteran is competent to report her symptoms, however the diagnosis of sinusitis (allergic fungal or any other type of sinusitis) requires that a person be qualified through education, training, or experience to offer a medical diagnosis.  For this reason, her allergic fungal sinusitis is not a simple medical condition and the Veteran is not competent to render a diagnosis.  Furthermore, the determination as to the etiology of the allergic fungal sinusitis requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  In this instance, no connection, based on causation has been proposed between allergic fungal sinusitis and service except for the Veteran's own bare statements that are not competent for reasons stated herein.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In June 2014 the Veteran testified that her doctor told her that her fungal sinusitis was a reaction to the mold in the barrack where she was staying during her ACDUTRA service.  While the Veteran is competent to state what her doctor told her such allegation is self-serving and not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  During the hearing the undersigned left the record open for 60 days for the Veteran to submit the opinion from her private doctor, which she failed to do.  The Board notes that the duty to assist a claimant is not a one way street, and to this extent the Veteran has failed to cooperate to the full extent in the development of her claim.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).  

Furthermore, the Veteran appears to be an unreliable historian as in her June 2014 testimony and statements dated in January 2011 and in October 2012 she stated that her sinusitis started during her period of ACDUTRA service from July 2007 to January 2008 (which she has referred to as Advanced Individual Training (AIT)) and it was diagnosed as sinus infections.  Neither her National Guard records nor her private medical records show a diagnosis of sinus infections in 2008.  Instead, private medical records first mention sinusitis in July 2009, whereby the examiner noted that the Veteran has been treated for " allergic fungal sinusitis which was complicated by skull base erosion as well as episode of left periorbital edema and inflammation which prompted inpatient admission several month ago."  In August 2009 private medical records show that the Veteran was diagnosed with allergic sinusitis in May 2009.  Thus as the Veteran has provided inaccurate reports, both her statement that she was exposed to molds in service and her statement that her doctor related sinusitis to this exposure are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Therefore, weighing the evidence of record, after careful consideration of all procurable and assembled data, the Board finds that the preponderance of the evidence is against the claim of service connection for allergic fungal sinusitis.  There is no doubt to resolve.  Accordingly, the claim is denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

ORDER

Service connection for migraine headaches is granted. 

Service connection for allergic fungal sinusitis is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


